Title: To Alexander Hamilton from William Ellery, 21 March 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] Mh. 21 1791
Sir,
This will be accompanied by my weekly return of Cash, the copy of a memorandum of the change of master on a Certifict. of Registry No. 5 which issued from this Office, and with a draft No. 728 dated 9th Novr 1789 drawn upon me by Saml. Meredith Tr. in favour of the Cashr. of bank of New york for one hundred Dollars.
Your letter of the 5th. of this month did not come to hand until the 18th. On the day I recd. it, by a private opportunity, I advised the Commr. of Loans of the money in my hands, and will by every post and by every private opportunity, give him similar advice, and will pay to his order whatever specie may be in my hands at any time during the present month; and my returns I will continue with exact punctuality.
On the 17th. instant I recd. a letter from the Commr. of Loans dated the 16th. in which, agreeably to your direction, he inquired of me what monies I should probably have in my office the last day of this month, and to which I gave an immediate answer.
I have the honour to be   Sir   Yr. most obedt servt.
W Ellery Collr
A Hamilton Esqr.Secry of Treasy
